Citation Nr: 1434658	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent for service-connected recurrent subluxation status post rotator cuff repair with arthroplasty scar of the right shoulder with glenohumeral arthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1973 to July 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2010 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In July 2012, the Veteran testified at a Board hearing via live videoconference before the undersigned. A transcript of this hearing is of record.

The claim was previously before the Board in December 2013, at which time it was remanded for further development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  In the December 2013 remand, the Board directed VA to afford the Veteran with a VA examination to evaluate the Veteran's complaints of neurologic symptoms associated with his service-connected right shoulder in addition to his musculoskeletal complaints.

The Veteran was provided with a VA joints examination in April 2014.  In the Remarks section, the examiner noted that the Veteran did not have any neurological impairment caused by the right shoulder disability.  It is unclear to the Board how the examiner arrived at that conclusion because the examination report does not reflect that the Veteran underwent any neurological testing.  Accordingly, the Board finds that the claim must be returned to the AOJ/AMC in order to comply with the prior remand instructions.

The duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In order for the Board to thoroughly evaluate the Veteran's entitlement to any increased rating for his service-connected right shoulder, it must have the necessary facts upon which to base its decision.  At the July 2012 Board hearing, the Veteran reported a "shocking" pain in his right upper extremity.  There are currently no treatment records that address this contention, therefore an examination is necessary to fully evaluate the Veteran's claimed neurological impairments related to his right shoulder.   38 U.S.C.A. § 5013A; 38 C.F.R. § 3.159; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

As such, the Veteran should be afforded a VA neurological examination with an appropriate specialist in order to fully evaluate his service-connected recurrent subluxation status post rotator cuff repair with arthroplasty scar of the right shoulder with glenohumeral arthritis, to include any related neurological complaints.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be scheduled with an appropriate in-person neurological examination to determine whether there is any neurological impairment caused by the Veteran's service connected recurrent subluxation status post rotator cuff repair with arthroplasty scar of the right shoulder with glenohumeral arthritis.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.

2. In the event that the Veteran does not report for any scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC/RO must implement corrective procedures. Stegall, 11 Vet. App. at 271.

4. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



